Honort&LleC. E. Alvie,Jr.                  April15,1939
County Attorney
Oatesvllle, Texas

DWCSirX                           opinion
                                        lo. o&b
                                  Ber Valldifgof order OFEeailtm
                                      CorpltJBoardofTrusteesaboHah-
                                      lllgc0ttamrooaCalwAsah001
                                      Districtsndmme&ngapmt
                                      thereoftoSterSohoolDietrlot
                                      mid part to BYE& Independent
                                      SohoolDietriot.

         We ars in reoslpt~of~roarlettar of April 10, 1939,where&
you idvisethaton member .7,1938,the ba~lton county~oaraof school
TnisteksforEamlltanComty,Tesas,psssed en o*       abolishln~the
CottxmwoodSohoolDieiMotliumber55, being aaamnw echooldlstrietof
HapiltonC~ty,Taxae,anrl~e~aboutsirsqaareailes           ofsald..d.lstrlot
wlthStsrSehoolDletrlot,WllJs County,Tslas,sndthe rmainderbeing
anexedto theXymPcIndepsndentSohoolDistrlotofCoryellCounty,Tese&,
by said~ordiir.Yoizfii.f%her
                          ,adklaedthat no Gtioe whatwaver rse~givenby
I& Eiim%lt&-%~&ySolioolBoar(Lof ltaintended aotirPoiiDeoemb& 7 sad
thatnohearing-VaehaiLcmthssams. Itlsouk~ruudiws~d~frcm
youz~letterthat cm Deoember1, 1938, an eleatl& ha&been duly orderedind
-iQA?M act-$*8uL +a waqnrr. =tll&m %?f*-         !tbolm?*n~a*:'n).
                                                                -elnkL
ooneolldatewltb~:raatInde~~tSohoolDletrict.       CnDeearber 22, 1938,
 said eleatianwas dulyheld &ad resultedin,fayorof c0nsolldati.m.Uhlla
youdonetdlrwtlyso     say,we presumef+nauyoru: letter*at the el.eotlaa
vas ordered~&held sad resultedin faror of ooasolidatl= iaboth the
CottommcdSohoglDistrlctand themat       IndependentSohoolDletriot.We
&stheriKrmywr letterthatthere lsno questlonbutthattbe eleotiom
~-dml?rcalled.~rsgalarlyheld~dChat~e          resaltshavebeenpro~ly
         .

        You requestour opiniony   to ~~rtc4tna of what was the Cottm-
wwd SchoolDiatriotIlo.55.

          We donotflnd ltneoemary to deteminevhetber t&e failure
to givenotioe and tohave ahearwupon     the aubjectmatterof the order
of Decmiber7, 1938, would have mndered said order voidwitlmdLt2.m
                                                                help
of other airotmetanoes.
HonorableC. E. Awls, Jr., April 15, 1939,page 2   (O-&4)



         In the owe of State Y. Baker, 40 S.W. (2) 41, by the Supreme
Court,thefao&wemasfoxlmfsr

          OnJan~3,~8,the          CounQJndge ofBlda@oComtyhad
crderedsn elwtlon to beheld inCcmmonSchoolDistriotIitmber16 to de-
 tezminewhetherthesemeshouldbe inoorporatedasauJndependmtS&ool
Mstriotenddesiepetedas EdOollchIudependentSchoolDlstriot.After
said electionhad been orderedand due notice giwn and two daya before
 such eleatl~was tohavebeenheld, the ComtyBowdofTrustees         ordered
 a re-dlstrlctlngof said cannon sahooldistrictby which certainportions
of the sane were cut off into adjacentemmum school districtsBumbers
2 and l8, The eleotlonwasheldonthe date orderedandresnltedSnfavar
of ~*orpor.atlon. The resultaof the,dlsotiaaware dalJ dsalared. An
aatlmof quow&%mtowas       broughtbythe State to test the valialtyof the
BdCowh Iadepend&tSchoolDlstrlat. Itwillbe notloed tbatthti was
adlrwtattaokupwlhe       krdepaPdentsohooldletrictoreated.bytheeleo-
tionwhiahvasheld aubseqnentto the time theBoard of 'Emsteeshad.
atteaptadtodlvldeup ~e@&rlatandezmex        its varlou6 parts to adjacent
sehooldlstrlata. The trlaloonrtdecl.medthe iPdependentsohooldlstrict
 invalid. !lbecourt of cl~IlAppeals, in 26 S.W. (2) 324, reversedti
rmdered t&e ja@tent of the trial oourt. The SugreaeCourt sustainedthe
aotlonoft&eComt ofClvl.lAppealshoMlngtbatthe eleotlonwae valid
audthatthe order of theBoard ofTrnetees,made tvo days before the
election,wastithout~effeot.We quote fran the opinim ofJ&e        Crltz
oftheS~courttx3fomma:

         "It&i our opinionthat, even ii lt be coaoe$edthat the
    xwdem of-the muutybomdwitbreferenoe     i+tihe territory
    o;i~'d~trictBo.16~ldhe~~tm:inallrsspeata         lsgallnthe
    abeewb of fhe pendlngeleaticn,etillthar~tofthe       people
    tovote an hwzporatlcm, having been first lawfnlQ invoked,
    wonldnotbe   interferedwithor defeatedby the oomxtyboard
    ~m~holdlagofthe          elmtlon,eml the deolarat@nof
             . ~bisisoertalalytheoorreatmle,evenifltbe
    oonoededthatthe powerof the cotmQboardandtbe ri@tof
    t$epwplewerew-ordlnata or equal.'

          In theoaaewhloh youpreseit.,*e right'ofthcpeop3.ein the
Cotfomrood.Distriot~Che~arrt~e~~t~~lDistrl~ttorote
upon the ooasolldatfonof said distri&s had alreadybeen iu~oked at the
tim the CouutyBosrd oonvenedend entered Zts order onDeoeanber7, lg38.
State v.Baker,snpra,wllloontrol. Assum3ngthattbeoonsol.idatlon
elsationwas regularthmugbonttere has beem aaonsolfdationaudthe
order of Deomber 7, 1938, wae without f&we or,effwt.

APPIKJVEDI                         Yours truly
/s/ Gerald c. Naun                       -0FTRYAs
A-      -0F’EuIs                i~lellu      B. sawb,
                                       Glexm R. -is
QUA PL:ds                                   A6slst6nt